            Case 1:20-cv-00783-RP Document 47 Filed 06/30/21 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


HOMELAND INSURANCE COMPANY OF
NEW YORK,
         Plaintiff,                                                    CIVIL ACTION NO.: 1-20-cv-783
v.
CLINICAL PATHOLOGY
LABORATORIES, INC. AND SONIC
HEALTHCARE USA, INC.,
         Defendants.


DEFENDANTS’ REPLY IN SUPPORT OF THEIR CROSS-MOTION TO RECONSIDER

         The Court has broad discretion over motions to reconsider and there is no better use of that

discretion than dismissing a claim that is incompatible with this Court’s recent order, Texas

Supreme Court precedent, and a controlling statute. To be sure, Homeland has concocted a novel

claim:     a negligent misrepresentation claim based upon a statement made during contract

negotiations, where Homeland seeks damages it has not yet incurred, in the amount of what it

might have to pay, under a contract. Homeland has not pointed to a single case where such a claim

was asserted, let alone validated, and that is because such a claim is incompatible with Texas’

economic loss rule and Texas Insurance Code § 705.005. Dismissing Homeland’s invalid claim

is an efficient use of the Court’s resources, as it will further streamline this case and fast-track it

toward its ultimate resolution.1


1
  Homeland suggests CPL’s motion is procedurally improper (Dkt. 45 at 2–4), but courts in this district regularly
reconsider orders that are incompatible with settled law and orders where reconsideration is justified by the “evolution
of the case.” See, e.g., Aubrey v. Barlin, No. 10-cv-076, 2016 WL 2642242, at *2 (W.D. Tex. May 5, 2016)
(reconsidering order that was incompatible with Rule 11); Radiology v. AETNA, No. 03-cv-1152, 2005 WL 8156343,
at *3 (W.D. Tex. Mar. 29, 2005) (reconsidering order that was incompatible with ERISA); Pls. Opp. to Defs.’ Mot. to
Reconsider at 7 (Dkt. 45) (citing Halprin v. Fed. Deposit, No. 13-cv-1042-RP, 2017 WL 9808438, at *2 (W.D. Tex.
Oct. 17, 2017) for the proposition that the “evolution [of] the case” may justify reconsideration). Here, the Court
limited Homeland’s damages to the amount it may owe under the contract, but in doing so revealed that Homeland’s
claim fails under the economic loss rule. See Defs.’ Cross-Motion to Reconsider at 1–3 (Dkt. 36).
           Case 1:20-cv-00783-RP Document 47 Filed 06/30/21 Page 2 of 7




I.     The Economic Loss Rule Bars Homeland’s Negligent Misrepresentation Claim,
       Which Arises Out of—and Would Not Exist Without—a Contract.

       In a case of dramatic oversimplification, Homeland says the economic loss rule applies

only when the claimant seeks breach of contract damages. That is not the rule. More recent case

law provides that the economic loss rule “precludes recovery in tort when the loss complained of

is the subject matter of a contract between the parties.” Wealthmark v. Phoenix Life, 804 F. App’x

229, 232 (5th Cir. 2020). Indeed, “[t]he issue is whether the damage is to the subject matter of the

contract, not whether it is the type of damage available pursuant to a breach of contract action.”

Miller v. Ret. Sys., No. 09-cv-834, 2011 WL 13340637, at *8 (S.D. Tex. Jan. 31, 2011); Spring St.

v. Philadelphia Indem., No. 16-cv-00315-RP, 2017 WL 5244285, at *3 (W.D. Tex. Apr. 5, 2017)

(rejecting insurer’s argument that “because the contract does not set forth an economic remedy for

a policyholder’s material misrepresentation, the economic loss doctrine does not apply”). Here,

Homeland describes its so-called tort damages as what it might have “a contractual duty to pay,”

and thus the economic loss rule precludes its claim. (Dkt. 45 at 12) (emphasis added).

       To be clear, Homeland would not be left without a potential remedy if the Court were to

dismiss its negligent misrepresentation claim; in fact, the parties bargained for what would happen

in the case of an alleged misrepresentation made during the application process. The policy

provides that “[i]n the event of any . . . misrepresentation . . . this Policy shall be void.” (Dkt. 18-

1 at 36). This fact further supports the proposition that the economic loss rule bars Homeland’s

claim because one of the “principal rationales” for the economic loss rule is the recognition that

“the risks of economic harms are better suited to allocation by contract because . . . the parties

usually have a full opportunity to consider their positions and manage risks ahead of time.” Golden

v. Emerson, 954 F.3d 804, 808 (5th Cir. 2020). That is exactly what happened here: the parties

bargained for what would occur in the case of a misrepresentation—Homeland could void the



                                                   2
            Case 1:20-cv-00783-RP Document 47 Filed 06/30/21 Page 3 of 7




policy and avoid paying anything. They did not bargain for Homeland to bring a tort claim seeking

what it may owe under the policy.

        Homeland tries to argue around its bargain and the economic loss rule by casting its

damages as “reliance damages,” but Homeland overlooks that its damages rely on the contract.

(Dkt. 45 at 12). Without the contract, Homeland would pay nothing, would have no damages, and

its claim would evaporate; thus, the economic loss rule applies.2

        Homeland also stresses that CPL had a common law duty not to misrepresent anything

during contract negotiations. That misses the point. For years the Fifth Circuit has dismissed tort

claims that hinge on an alleged misrepresentation made during contract negotiations because any

remedy in such a case sounds in contract alone. See, e.g., New Century v. Olympic Credit, 487 F.

App’x 912, 914–16 (5th Cir. 2012) (dismissing tort claim for negligent misrepresentations that

allegedly induced plaintiff to enter into an agreement).3 Those holdings are consistent with the

Texas Supreme Court’s pronouncement that “there is no liability in tort for economic loss caused

by negligence in the . . . negotiation of a contract between the parties.” LAN/STV v. Martin K.

Eby, 435 S.W.3d 234, 243 (Tex. 2014) (emphasis added).

         Dead on the law, Homeland tosses around the term “flip-flop,” suggesting there is

something inconsistent about CPL arguing that the 2016 Letter is not a part of the 2017 Policy (it

is not) while also arguing that Homeland’s negligent misrepresentation claim is precluded by the

economic loss rule (it is). There is nothing inconsistent about those arguments because whether

or not the 2016 Letter is a part of the 2017 Policy, Homeland’s negligent misrepresentation claim

hinges on a contract—indeed, Homeland quite literally seeks as its damages what it might have “a


2
  It is worth noting that Homeland has no “damages,” and therefore no “reliance damages,” as it has not paid CPL
anything and in fact argues that it should never have to pay CPL anything for a variety of reasons. See Defs.’ Cross-
Motion to Reconsider at 10, n.3 (Dkt. 36).
3
  See also Ibe v. Jones, 836 F.3d 516, 521–26 (5th Cir. 2016) (dismissing negligent misrepresentation claims brought
by purchasers of tickets who alleged misrepresentations made by the NFL and others caused them to buy the tickets).

                                                         3
            Case 1:20-cv-00783-RP Document 47 Filed 06/30/21 Page 4 of 7




contractual duty to pay.” (Dkt. 45 at 12). Thus, notwithstanding the incorporation issue,

Homeland’s negligent misrepresentation claim is precluded by the economic loss rule.

        Looking beyond Homeland’s superficial flip-flop argument, its real gripe seems to be that,

without its negligent misrepresentation claim, it will have no way of pursuing its misrepresentation

theory. Not so. As Defendants have long said, and as the 2017 Policy and § 705.005 expressly

provide, Homeland may use the alleged misrepresentation as a defense. That is what Homeland

has, as Texas’ economic loss rule is incompatible with a negligent misrepresentation claim for

what a party may have “a contractual duty to pay.” (Dkt. 45 at 12).

II.     There is No Basis for an Affirmative Claim Loophole in Texas Ins. Code § 705.005.

        To avoid the application § 705.005—a moot issue if the Court dismisses Homeland’s

misrepresentation claim pursuant to the economic loss rule—Homeland asserts the statute applies

only when an insurer raises a misrepresentation “to avoid coverage” or as a “defense.” (Dkt. 45

at 12). Herein lies the loophole: according to Homeland, if an insurer denies a claim or seeks to

void the policy then the statute applies, but if an insurer pays a claim and then seeks damages for

what it paid, the statute does not apply. In other words, by merely adding a step—paying money

and then seeking it back—Homeland, and every other insurer who issues policies in Texas, can

evade § 705.005 even though both scenarios end up at the same place: with the insurer avoiding

its coverage obligations. That cannot be and is not the law because with both scenarios the insurer

is using the misrepresentation as a defense, i.e., as a mechanism to pay nothing.4

        The delusion of Homeland’s argument is only underscored by its moving of the goal posts

on this issue. Homeland first argued the statute applied only to pure defenses and not to affirmative

claims. (Dkt. 25 at 23). Met with a wave of case law to the contrary, Homeland now argues that


4
  Homeland suggests it is not required to plead compliance with the statute. Not so. See Myers v. Mega Life, No. 07-
06-0233-cv, 2008 WL 1758640, at *3 (Tex. App.—Amarillo Apr. 17, 2008, pet. denied) (providing “[s]tatutory notice
is an essential element of a defense based on misrepresentation [that the insurer has] the burden of pleading”).

                                                         4
            Case 1:20-cv-00783-RP Document 47 Filed 06/30/21 Page 5 of 7




the statute only applies to certain types of affirmative claims. (Dkt. 45). The case law makes no

such distinction. See Defs.’ Mot. to Recon. at 6–7 (Dkt. 36) (listing Texas appellate cases).

         So, Homeland turns back to Fulgham v. Allied Property. But Fulgham involved a jury

award of damages in the amount the insurer paid upon fraudulent invoices submitted during the

claims process. No. 14-cv-189, 2015 WL 3413525, at *1–4. Unlike Fulgham, Homeland has paid

nothing, and asserts that it should never have to pay, because of an alleged misrepresentation made

during the application process. In other words, the situation here is the exact situation for which

the Texas legislature designed Texas Insurance Code § 705.005.5

         Homeland then suggests that its non-compliance with § 705.005 was nevertheless in accord

with the purpose of the statute. That cannot be, as the statute requires an insurer to notify its

insured—within 90 days of discovering a misrepresentation—of its intent to disclaim coverage.

And here, Homeland waited until July 2020 to disclaim coverage based upon an alleged

misrepresentation made in July 2016 and information that it held in March 2018. By doing so

Homeland contravened the purpose of the statute by (a) collecting premiums for coverage it knew

it was not going to provide under the 2017 Policy, (b) preventing CPL from being able to purchase

adequate replacement coverage, and (c) causing CPL to defend and settle the ICC Claims without

fully understanding whether and to what extent those claims were insured.

         Texas Insurance Code § 705.005 was designed for this situation—where an insurer seeks

to avoid coverage based on an alleged misrepresentation. There should be no loophole for artful

pleading, and for that reason Defendants respectfully submit the Court should grant this motion.




5
  Homeland notes that Fulgham also involved allegations of fraud in the application process, but the jury in Fulgham
reached its verdict and awarded damages because of fraud in the claims process. 2015 WL 3413525, at *2. Fulgham
did not involve a situation like this one where an insurer sought to pay nothing because of an alleged misrepresentation
in the application process. It is for this situation that § 705.005 was designed.

                                                           5
         Case 1:20-cv-00783-RP Document 47 Filed 06/30/21 Page 6 of 7




Dated: June 30, 2021

                                          Respectfully submitted,


                                          By: /s/ Ernest Martin, Jr.
                                             Ernest Martin, Jr. [Bar No. 13063300]
                                             Greg Van Houten*
                                             HAYNES AND BOONE, LLP
                                             2323 Victory Avenue, Suite 700
                                             Dallas, TX 75219
                                             214-651-5651 Direct
                                             ernest.martin@haynesboone.com
                                             greg.vanhouten@haynesboone.com
                                             *Admitted Pro Hac Vice
                                             -and-
                                             Mark T. Beaman [Bar No. 01955700]
                                             Ryan Bueche [Bar. No. 24064970]
                                             GERMER BEAMAN & BROWN PLLC
                                             One Barton Skyway
                                             1501 S Mopac Expy Suite A400
                                             Austin, TX 78746
                                             512-482-3504 Direct
                                             mbeaman@germer-austin.com
                                             rbueche@germer-austin.com

                                             ATTORNEYS FOR DEFENDANTS




                                      6
          Case 1:20-cv-00783-RP Document 47 Filed 06/30/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I certify that, consistent with Local Court Rule CV-5, a true and correct copy of the
foregoing was sent to all parties of record pursuant to the Electronic Filing Procedures and the
Federal Rules of Civil Procedure on this 30th day of June 2021.

                                                       /s/ Ernest Martin, Jr.
                                                           Ernest Martin, Jr.
